PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/490,230
Filing Date: 18 Apr 2017
Appellant(s): Chen, Peng-Sheng



__________________
Walter C. Linder
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03 May 2021.

GROUNDS OF REJECTION
Every ground of rejection set forth in the Office action dated 01 December 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

NEW GROUNDS OF REJECTION
There are no new grounds of rejection that have been added from the Office action dated 01 December 2020.

WITHDRAWN REJECTION(S)
	There are no withdrawn rejection(s) from the Office action dated 01 December 2020.

RESPONSE TO ARGUMENTS PRENSENTED IN APPELLANT’S APPEAL BRIEF
Appellants’ arguments filed 03 May 2021 have been carefully reviewed and fully considered.  However, they are not readily persuasive.  The rejections have been maintained, and in response the examiner respectfully submits the following:

Ground 1: The Rejection of Claims 1-3, 6, 12, and 34 Over Chen in View of Miyaho Should be Maintained
Claim 1 recites “wherein the filter includes a high-pass filter with a cutoff frequency from 500 Hz to 700 Hz.”  Appellant argues that Chen’s cutoff frequency of 100 Hz to 150 Hz is distinct and separate from the claimed cutoff frequency of 500 Hz to 700 Hz.  The rejection does not state that Chen teaches a cutoff frequency of 500 Hz to 700 Hz, but that it would have been obvious to modify Chen’s cutoff 
In response to Appellant’s argument, the rejection is a 103 rejection and not a 102 rejection.  The rejection does not state that Chen is “anticipating” the cutoff frequency from 500 Hz to 700 Hz, but rather than it would have been obvious to modify Chen’s cutoff frequency to be 500 Hz to 700 Hz.  Therefore, Appellant’s arguments that Chen does not teach a 500 Hz to 700 Hz cutoff frequency, but instead teaches a 100 Hz to 150 Hz cutoff frequency does not seem to address the 103 nature of the rejection. 
Additionally, it is noted that the specific cutoff frequency of 500 Hz to 700 Hz does not appear to be critical.  The rejection references para [0051] of Appellant’s specification as originally filed, which states


    PNG
    media_image2.png
    285
    657
    media_image2.png
    Greyscale



Another point that Appellant makes is that a high pass filter with a cutoff frequency from 500 Hz to 700 Hz does not lie within the range of frequencies of a high pass filter with a cutoff frequency from 100 Hz to 150 Hz.  However, there may be disagreement as to what a high pass filter is.  A high pass filter is a filter that passes signals with a frequency higher than a certain cutoff frequency1.  A 100 to 150 Hz cutoff high pass filter (as disclosed in Chen) would include 150 Hz, 200 Hz, 250 Hz … 500 Hz, 550 Hz … 700 Hz etc. as the signals that are passed through.  This overlaps with the 500 Hz, 550 Hz … 700Hz signals that would be passed through a 500 Hz to 700 Hz high pass filter.  Effectively a 100 Hz to 150 Hz cutoff high pass filter would have a wider range of frequencies than a 500 Hz to 700 Hz, making the claimed subject matter narrower and thus fall within the range of values disclosed by the prior art. 

Ground 2: The Rejection of Claims 1-3, 6, 12, and 34 Over Chen in View of Miyaho and McCaughan Should be Maintained
Claim 1 recites wherein the filter includes a high-pass filter with a cutoff frequency from 500 Hz to 700 Hz.  Appellant argues that a skilled artisan “would have no reason to apply the teachings of McCaughan to Chen” (see page 8 of the Appeal Brief).  Specifically, Appellant argues that McCaughan deals with a very specific device (i.e., the AD5933) and that the removal of DC bias would not be 
 In response to Appellant’s argument(s), the rejection is quite simple.  The rejection asserts that Chen has a DC power source (i.e., “battery,” see para [0054] of Chen).  Appellant does not traverse this.  The rejection also asserts that Chen uses an AC signal (see that “Hz” are filtered, indicating an AC signal, see para [0055] of Chen).  Appellant does not traverse this either.  So now that we have a DC power source, and an AC signal, a DC bias will result because the DC voltage power source (i.e., battery) is going to offset the zero point of the sinusoidal signal of the AC current by this constant current (i.e., the DC current) that does not have a sinusoidal waveform (since it is not AC)2.  To reach this conclusion, the rejection does not need to rely on Fig. 1 of Chen, Fig. 3 of Chen, para [0070] of Chen, or the AD5933 in McCaughan (it only needed para [0054]-[0055] of Chen above).  So all of those citations and arguments provided by Appellant appear to be red herrings.
For example, the argument that the DC bias removal does not apply to Chen because Chen does not have an AD5933 like McCaughn is irrelevant because the rejection does not state that the DC bias is coming from an AD5933, the rejection states that the DC bias is coming from a battery.  Next, the argument that the DC offset voltage only applies to the ECG monitoring system of Chen and not the nerve activity monitoring system of Chen is not relevant because para [0054]-[0055] of Chen does not distinguish between the ECG monitoring 144 and the nerve activity monitor 120.  Instead, Chen discloses “a battery that powers the implanted electronic device” (see para [0054] of Chen).   Moreover, the argument that Chen “already includes a high-pass filter in the range of 100 Hz to 150 Hz (FIG. 1, 115, FIG. 3, block 308) which may remove DC bias from the electrodes” is unsubstantiated, and Appellant has provided no evidence to support this contention.  "Attorney's arguments .. cannot take the place of 
In conclusion, Appellant has not traversed that Chen discloses a DC source and an AC signal, and therefore, there is going to be an advantage (and a motivation for a skilled artisan) to get rid of the DC bias that arises from these components3.

CONCLUSION
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

Conferees:
/CHARLES A MARMOR II/Supervisory Patent Examiner, Art Unit 3791              
                                                                                                                                                                                          /SUE LAO/
Primary Examiner

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/High-pass_filter#:~:text=A%20high%2Dpass%20filter%20(HPF,depends%20on%20the%20filter%20design; accessed 5/12/21.
        2 See https://en.wikipedia.org/wiki/DC_bias#:~:text=When%20describing%20a%20periodic%20function,balanced%20or%20DC%20free%20waveform; accessed 5/12/21.
        3 If more information is needed as to why it is advantageous to get rid of DC bias, see the above Wikipedia article again, which states “DC offset is usually undesirable….”  DC “offset” can be considered synonymous with DC “bias.”